Case 13-48632        Doc 44     Filed 02/21/19     Entered 02/21/19 09:35:48          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-48632
         Richard Morman
         Sandra Morman
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/20/2013.

         2) The plan was confirmed on 02/21/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/18/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $14,650.00.

         10) Amount of unsecured claims discharged without payment: $84,467.25.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-48632       Doc 44     Filed 02/21/19    Entered 02/21/19 09:35:48                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $27,600.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $27,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,995.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,302.27
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,297.27

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC            Unsecured      2,118.00       2,203.02         2,203.02        402.12        0.00
 ALTAIR OH XIII LLC            Unsecured         457.00        549.21           549.21        100.25        0.00
 ALTAIR OH XIII LLC            Unsecured      1,891.00       1,736.56         1,736.56        316.98        0.00
 AMERICAN EDUCATION SERVICES   Unsecured           0.00           NA               NA            0.00       0.00
 BECKET & LEE LLP              Unsecured      2,605.00       2,807.05         2,807.05        512.37        0.00
 BECKET & LEE LLP              Unsecured     12,531.00     12,531.12        12,531.12       2,287.32        0.00
 BECKET & LEE LLP              Unsecured            NA     10,796.77        10,796.77       1,970.74        0.00
 COMENITY BANK                 Unsecured         664.00        766.64           766.64        139.94        0.00
 COTTONWOOD FINANCIAL LTD      Unsecured      1,850.00       1,930.89         1,930.89        352.45        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured      1,883.00       1,944.87         1,944.87        355.00        0.00
 DIRECTV                       Unsecured            NA         870.46           870.46        158.89        0.00
 DISCOVER BANK                 Unsecured      6,274.00       7,078.93         7,078.93      1,292.12        0.00
 DISCOVER BANK                 Unsecured      1,119.00       1,222.90         1,222.90        223.22        0.00
 GREEN TREE                    Secured        7,669.00       6,618.52         6,618.52      6,618.52        0.00
 GREEN TREE                    Secured             0.00          0.00             0.00           0.00       0.00
 JP MORGAN CHASE BANK NA       Secured             0.00          0.00             0.00           0.00       0.00
 JP MORGAN CHASE BANK NA       Secured           795.00          0.00             0.00           0.00       0.00
 LVNV FUNDING                  Unsecured      2,370.00       2,523.49         2,523.49        460.61        0.00
 NATIONAL COLLEGIATE TRUST     Unsecured           0.00          0.00             0.00           0.00       0.00
 NATIONAL COLLEGIATE TRUST     Unsecured           0.00          0.00             0.00           0.00       0.00
 NATIONAL COLLEGIATE TRUST     Unsecured           0.00          0.00             0.00           0.00       0.00
 NATIONAL COLLEGIATE TRUST     Unsecured           0.00          0.00             0.00           0.00       0.00
 NATIONAL COLLEGIATE TRUST     Unsecured           0.00          0.00             0.00           0.00       0.00
 NATIONAL COLLEGIATE TRUST     Unsecured           0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,320.00       3,533.05         3,533.05        644.89        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,224.00       1,249.50         1,249.50        228.07        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-48632      Doc 44   Filed 02/21/19    Entered 02/21/19 09:35:48                 Desc        Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim           Claim         Claim        Principal       Int.
 Name                           Class   Scheduled        Asserted      Allowed         Paid          Paid
 PORTFOLIO RECOVERY ASSOC   Unsecured     10,792.00         9,494.52      9,494.52      1,733.04         0.00
 PORTFOLIO RECOVERY ASSOC   Unsecured      8,666.00         6,062.49      6,062.49      1,106.59         0.00
 PORTFOLIO RECOVERY ASSOC   Unsecured            NA       13,421.45     13,421.45       2,449.83         0.00
 PORTFOLIO RECOVERY ASSOC   Unsecured      1,200.42         2,366.26      2,366.26        431.92         0.00
 BANK OF AMERICA            Unsecured      5,432.00              NA            NA            0.00        0.00
 TRANSWORLD SYSTEMS         Unsecured         324.93             NA            NA            0.00        0.00
 CAPITAL ONE                Unsecured      3,142.00              NA            NA            0.00        0.00
 CHASE                      Unsecured      1,028.00              NA            NA            0.00        0.00
 CHASE                      Unsecured      5,709.00              NA            NA            0.00        0.00
 US BANK                    Unsecured            NA            38.00         38.00           6.94        0.00
 US BANK                    Unsecured            NA         1,073.35      1,073.35        195.92         0.00
 WILL COUNTY TREASURER      Secured        6,289.00           315.00        315.00        315.00         0.00


 Summary of Disbursements to Creditors:
                                                          Claim            Principal                Interest
                                                        Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00              $0.00                  $0.00
       Mortgage Arrearage                              $6,618.52          $6,618.52                  $0.00
       Debt Secured by Vehicle                             $0.00              $0.00                  $0.00
       All Other Secured                                 $315.00            $315.00                  $0.00
 TOTAL SECURED:                                        $6,933.52          $6,933.52                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                $0.00                $0.00
        Domestic Support Ongoing                           $0.00                $0.00                $0.00
        All Other Priority                                 $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                           $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                       $84,200.53           $15,369.21                   $0.00


 Disbursements:

        Expenses of Administration                         $5,297.27
        Disbursements to Creditors                        $22,302.73

 TOTAL DISBURSEMENTS :                                                                     $27,600.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-48632        Doc 44      Filed 02/21/19     Entered 02/21/19 09:35:48            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
